ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 02/15/2022 is acknowledged.  Claims 1, 5, 9-11, 14-17, 19-20, 22, and 24 have been amended.  Claims 4 and 13 have been cancelled.  New claims 25-26 have been added.  Claims 1-3, 5-12, and 14-26 are pending in the application.  Applicant’s amendments to the specification and claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/15/2021.

Reasons for Allowance
Claims 1-3, 5-12, and 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including: “wherein the coupler comprises: a circumferential body that axially extends from the centrifugal separator and receives the fastening member, a diameter of the circumferential body being less than a diameter of the centrifugal separator, and a coupling body that extends radially inward from the circumferential body and axially faces the rotation shaft” is not disclosed or rendered obvious over the art of record. Independent claims 9, 14, and 19 include similar recitations, and the same is applied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/15/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, March 17, 2022